Citation Nr: 0616572	
Decision Date: 06/07/06    Archive Date: 06/13/06

DOCKET NO.  04-05 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Houston, Texas


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
claimed as schizophrenia.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his former spouse


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel

INTRODUCTION

The veteran had active military service from February 1965 to 
September 1965.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of an August 2002 rating decision that 
denied service connection for emotionally unstable 
personality (claimed as schizophrenia) and granted 
nonservice-connected pension,  but denied payment since the 
veteran's income exceeded the limit for the receipt of such 
benefit.  The veteran filed a notice of disagreement (NOD) in 
June 2003 only with the denial of service connection for a 
psychiatric disorder, and the RO issued a statement of the 
case (SOC) in December 2003.  The veteran filed a substantive 
appeal (via a VA Form 9, Appeal to Board of Veterans' 
Appeals) in February 2004.  Although the veteran made some 
reference to the denial of pension benefits in his 
substantive appeal that could be construed as an NOD; the 
Board finds it would be untimely as it was not received 
within a year of the August 2002 rating decision.   

In August 2004, the veteran and his former spouse testified 
during a hearing before the undersigned Veterans Law Judge at 
the RO; a transcript of that hearing is of record.  During 
the hearing the veteran requested, and the undersigned 
granted, a 60-day abeyance period within which to submit 
additional evidence.  In addition, during the hearing, the 
veteran submitted additional evidence directly to the 
undersigned along with a waiver of initial RO consideration 
that the veteran indicated was to also be used as a waiver 
for all additional evidence submitted during the 60-day 
abeyance period.  In October 2004, the veteran's 
representative submitted a private psychiatrist's letter, to 
the RO, that was forwarded to the Board.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.





REMAND

Unfortunately, the Board finds that additional RO action on 
the claim for service connection for a psychiatric disorder, 
claimed as schizophrenia, is warranted, even though it will, 
regrettably, further delay a decision on this matter.
 
The veteran maintains that he never had any mental conditions 
prior to entering service and that he developed schizophrenia 
as a result of his military service.  

The veteran's service medical records reflect that on 
February 1965 entrance examination, the veteran was evaluated 
as psychiatrically normal.  In August 1965, the veteran was 
brought to sick bay with multiple self-inflicted lacerations 
to his left wrist and was later admitted to the Naval 
Hospital in Oakland, California, with a diagnosis of 
depressive reaction.  After treatment, an August 1965 Medical 
Board report reflects that the veteran's final diagnosis was 
emotionally unstable personality disorder characterized by 
frequent alterations in mood, immaturity, poor judgment, peer 
isolation, aggressive outbursts, and identity problems.  The 
report concluded, but no basis was provided, that this 
disability pre-existed service.  It also stated that the 
veteran "... now suffer[ed] from no disability which [was] the 
result of an incident of service or which was aggravated 
thereby."  The veteran was found unsuitable for service, and 
was honorably discharged in September 1965.

Post-service private medical records reflect that in June 
1973 the veteran was hospitalized with a diagnosis of 
schizophrenia, paranoid type.  In January 1986, he was 
hospitalized with various diagnoses to include questionable 
schizophrenia, questionable drug psychosis, schizo-affective 
disorder, borderline personality disorder with acute 
psychosis, and a chronic substance abuse problem.  Since 
1998, the veteran's private medical records have consistently 
reflected a diagnosis of schizophrenia, paranoid type.  

In an August 2004 letter, the veteran's private therapist 
opined that the stress of military service brought about 
early manifestations of the veteran's current schizophrenia, 
and that the suicide attempt in service was the first notable 
symptom.   The veteran furnished a letter from his private 
psychiatrist in October 2004 who also opined that it was 
likely that the stresses of military recruit training 
precipitated the veteran's first psychotic episode and that 
the symptoms of the veteran's illness have persisted since 
that time.    

Under these circumstances, the Board finds that the medical 
evidence is insufficient to decide the claim on appeal.  
Hence, the Board finds that the RO should arrange for the 
veteran to undergo VA examination, by a psychiatrist, at an 
appropriate VA medical facility to obtain a VA opinion, based 
on consideration of the veteran's documented history and 
assertions, as to the date of onset of the veteran's 
schizophrenia, paranoid type, and the relationship, if any, 
between such disability and active military service.  The 
veteran is hereby advised that failure to report for the 
scheduled VA examination, without good cause, may well result 
in a denial of the claim.  See 38 C.F.R. § 3.655 (2005).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  Id.  If the veteran does not report 
for the scheduled examination, the RO must obtain and 
associate with the claims file (a) copy(ies) of any notice(s) 
of the date and time of the examination sent to him by the 
pertinent VA medical facility.

Prior to arranging for the veteran to undergo further 
examination, the RO should obtain outstanding Social Security 
Administration (SSA) records pertaining to the veteran.  The 
claims file reflects that in June 1999, the veteran was 
awarded disability benefits from SSA.  Furthermore, during 
the August 2004 Board hearing, the veteran testified that he 
was awarded SSA benefits within one year after discharge from 
service.  In Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
the Court ordered VA to obtain relevant SSA records.  The 
Court stated that the possibility that the SSA records could 
contain relevant evidence, including medical opinions as to 
the etiology of the appellant's schizophrenia, could not be 
foreclosed absent a review of those records.  See also 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).   Thus, the 
Board finds that the RO should obtain and associate with the 
claims file a copy of the SSA decision(s) awarding the 
veteran disability benefits, as well as copies of all medical 
records underlying any determination(s), following the 
current procedures prescribed in 38 C.F.R. § 3.159(c) with 
respect to requesting records from Federal facilities.

Further, to ensure that all due process requirements are met, 
the RO should also give the veteran another opportunity to 
present information and/or evidence pertinent to his claim on 
appeal. The RO's notice letter to the veteran should explain 
that he has a full one-year period for response.  See 38 
U.S.C.A § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 
5103(b)(3) (West Supp. 2004) (amending the relevant statute 
to clarify that VA may make a decision on a claim before the 
expiration of the one-year notice period).  The RO should 
also request that the veteran furnish all pertinent evidence 
in his possession, and should ensure that its notice to the 
appellant meets the requirements of the Court's recent 
decision in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), as regards the five elements of a claim for service 
connection, as appropriate.  After providing the required 
notice, the RO should obtain any additional evidence for 
which he provides sufficient information and, if necessary, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159.  

The RO should also specifically request that the veteran 
provide authorization to enable it to obtain all treatment 
and/or evaluation records from: the Central Louisiana State 
Hospital in Pineville, Louisiana, from June 1, 1973, to July 
1, 1973; the Beaumont Neurological Center (Hospital) in 
Beaumont, Texas, from December 1970 to January 1972; and the 
Louisiana State Penitentiary - R. E. Barrow, JR. Treatment 
Center in Angola, Louisiana, from November 1, 1967 to 
November 30, 1968.  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2005).  However, identification of specific action requested 
on remand does not relieve the RO of the responsibility to 
ensure full compliance with the VCAA and its implementing 
regulations.  Hence, in addition to the action requested 
above, the RO should also undertake any other development 
and/or notification action deemed warranted by the VCAA prior 
to adjudicating the claims on appeal.  For the sake of 
efficiency, in adjudicating the claim on appeal, the RO 
should consider the additional evidence submitted directly to 
the Board in August 2004 and October 2004 (notwithstanding 
the waivers of initial RO consideration of that evidence).

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should obtain from the SSA a 
copy of its decision(s) awarding the 
veteran disability benefits, as well as 
copies of all medical records underlying 
that determination.  In requesting these 
records, the RO should follow the current 
procedures of 38 C.F.R. § 3.159(c) with 
respect to requesting records from 
Federal facilities.  All 
records/responses received should be 
associated with the claims file 

2.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and, if necessary, 
authorization to enable it to obtain any 
additional pertinent evidence not 
currently of record.  The RO should 
specifically request that the veteran 
provide authorization to enable it to 
obtain all treatment and/or evaluation 
records from the Central Louisiana State 
Hospital in Pineville, Louisiana, from 
June 1, 1973, to July 1, 1973; the 
Beaumont Neurological Center (Hospital) 
in Beaumont, Texas, from December 1970 to 
January 1972; and the Louisiana State 
Penitentiary - R. E. Barrow, JR. 
Treatment Center in Angola, Louisiana, 
from November 1, 1967 to November 30, 
1968

The RO should also invite the veteran to 
submit all pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.  The RO should 
ensure that the letter meets the 
requirements of recent decision in 
Dingess/Hartman v. Nicholson, cited to 
above, as regards the five elements of a 
claim for service connection, as 
appropriate.  The  RO's letter should 
clearly explain to the veteran that he 
has a full one-year period to respond 
(although VA may adjudicate the claim 
within the one-year period). 

3.  If the veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified by    following the 
current procedures set forth in 38 C.F.R.      
§ 3.159.  All records/responses received 
should be associated with the claims file.  
If any records sought     are not 
obtained, the RO should notify him and his 
representative of the records that were 
not obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  

4.  After all available records and/or 
responses from each contacted entity have 
been associated with the claims file, the 
RO should arrange for the veteran to 
undergo VA examination, by a psychiatrist, 
at an appropriate VA medical facility.  
The veteran's entire claims file, to 
include a complete copy of this REMAND, 
must be provided to the physician 
designated to examine the veteran, and the 
examination report should reflect 
consideration of the veteran's documented 
medical history and assertions.  All 
indicated tests and studies should be 
accomplished, and all clinical findings 
should be reported in detail.

The examiner should offer an opinion, 
based on examination of the veteran and 
consideration of his documented medical 
history (to include the veteran's in-
service and post-service medical records) 
as whether it is as least as likely as not 
(i.e., there is at least a 50 percent 
probability) that the veteran's 
schizophrenia: a) had its onset during 
active duty service; b) was manifested to 
a compensable degree with in one year 
following discharge from active service; 
or c) is otherwise medically related to 
disease or injury incurred or aggravated 
during service.  In rendering the 
requested opinion, the examiner should 
specifically consider and discuss the 
private therapist's August 2004 opinion 
and the private psychiatrist's October 
2004 opinion.
 
The physician should set forth all 
examination findings, together with the 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.

5.  If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file (a) 
copy(ies) of any notice(s) of the date and 
time of the examination sent to the 
veteran by the pertinent VA medical 
facility.

6.  To help avoid future remand, the RO 
must ensure that the requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

7.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claim for    
service connection for a psychiatric 
disorder, claimed as schizophrenia in 
light of all pertinent evidence and legal 
authority.  

8.  If the benefit sought on appeal 
remains denied, the  RO should furnish to 
the veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



